TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2022



                                     NO. 03-21-00585-CV


                                  John Bookman, Appellant

                                                v.

                          Cross Creek North Realty, LLC, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on November 2, 2021. Having

reviewed the record, the Court holds that John Bookman has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.